DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 16-20 in the reply filed on 9/8/2022 is acknowledged.
3. 	Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant amended claim 18; and cancelled claims 1-15.
5. 	Applicant added claims 21-35.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mushiga et al. (US 2020/0219896) (hereafter Mushiga).
Regarding claim 16, Mushiga discloses a method, comprising: 
forming a patterned mask (“patterned etch mask” in paragraph 0092) having an opening over a substrate 2 (Fig. 1B, paragraph 0092), wherein the opening of the patterned mask has a ring shape (see “elliptical” in paragraph 0092); 
etching the substrate 2 (Fig. 1A, paragraph 0092) by using the patterned mask (“patterned etch mask” in paragraph 0092) as an etch mask to form an active region 12 (Fig. 1A, paragraph 0092) having a ring shape (see paragraph 0092, wherein “Each semiconductor pillar structure 12 can have the shape of a cylinder having a circular or elliptical horizontal cross-sectional shape, or may have the shape of a frustum”) protruding from the substrate 2 (Fig. 1A);  
forming a first dummy gate structure (third 42 from the bottom of Fig. 4A, paragraph 0098, wherein “sacrificial material layer”) and a second dummy gate structure (second 42 from the top of Fig. 4A, paragraph 0098, wherein “sacrificial material layer”) over the active region 12 (Fig. 4A); 
replacing (see paragraph 0099, wherein “sacrificial material layers 42 that are subsequently replaced with electrically conductive layers”) the first dummy gate structure (third 42 from the bottom of Fig. 4A) and the second dummy gate structure (second 42 from the top of Fig. 4A) with a first metal gate structure (third 46 from the bottom of Fig. 15, paragraph 0130) and a second metal gate structure (second 46 from the top of Fig. 15, paragraph 0130); and 
forming a first word line (left 86 in Fig. 15, paragraph 0171) and a second word line (right 86 in Fig. 15, paragraph 0171) electrically connected to the first metal gate structure (third 46 from the bottom of Fig. 15) and the second metal gate structure (second 46 from the top of Fig. 15), respectively.  
Regarding claim 17, Mushiga further discloses the method of claim 16, wherein the ring shape (see paragraph 0092, wherein “Each semiconductor pillar structure 12 can have the shape of a cylinder having a circular or elliptical horizontal cross-sectional shape, or may have the shape of a frustum”) of the opening has a first linear portion (left vertical sidewall of 12 in Fig. 1A), a second linear portion (right vertical sidewall of 12 in Fig. 1A), a first curved portion (bottom half circle portion of 12 in Fig. 1B), and a second curved portion (top half circle portion of 12 in Fig. 1B), the first curved portion (bottom half circle portion of 12 in Fig. 1B) connects first sides of the first (left vertical sidewall of 12 in Fig. 1A) and second linear portions (right vertical sidewall of 12 in Fig. 1A), and the second curved portion (top half circle portion of 12 in Fig. 1B) connects second sides of the first (left vertical sidewall of 12 in Fig. 1A) and second linear portions (right vertical sidewall of 12 in Fig. 1A).  
Regarding claim 18, Mushiga further discloses the method of claim 17, wherein the first linear portion (left vertical sidewall of 12 in Fig. 4A) and the second linear portion (right vertical sidewall of 12 in Fig. 4A) are arranged along a direction (vertical direction in Fig. 4A) perpendicular to a lengthwise direction (horizontal direction in Fig. 4A) of the first (third 42 from the bottom of Fig. 4A, paragraph 0098) and second dummy gate structures (second 42 from the top of Fig. 4A, paragraph 0098).  

Allowable Subject Matter
1. 	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 19 would be allowable because a closest prior art, Mushiga et al. (US 2020/0219896), discloses etching the substrate 2 (Fig. 1A, paragraph 0092) by using the patterned mask (“patterned etch mask” in paragraph 0092) as an etch mask to form an active region having a ring shape 12 (Fig. 1A, paragraph 0092) protruding from the substrate 2 (Fig. 1A) but fails to disclose etching the substrate to form the active region is performed such that a sidewall of the active region includes a (010) crystal plane, a (110) crystal plane, and a (100) crystal plane. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: etching the substrate to form the active region is performed such that a sidewall of the active region includes a (010) crystal plane, a (110) crystal plane, and a (100) crystal plane in combination with other elements of the base claim 16. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 20 depends on claim 19.
	
3. 	Claims 21-35 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Mushiga et al. (US 2020/0219896), discloses 
patterning a substrate 8 (Fig. 1A, paragraph 0093) to form an active region 12 (Fig. 1A, paragraph 0092) protruding from a top surface of the substrate 8 (Fig. 1A), the active region 12 (Fig. 1A) having at least one ring structure (see paragraph 0092, wherein “Each semiconductor pillar structure 12 can have the shape of a cylinder having a circular or elliptical horizontal cross-sectional shape, or may have the shape of a frustum”) but fails to disclose, when viewed from above, the ring structure has a first linear portion, a second linear portion, a first curved portion, and a second curved portion, the first curved portion connects first sides of the first and second linear portions, and the second curved portion connects second sides of the first and second linear portions. Additionally, the prior art does not teach or suggest a method, comprising: when viewed from above, the ring structure has a first linear portion, a second linear portion, a first curved portion, and a second curved portion, the first curved portion connects first sides of the first and second linear portions, and the second curved portion connects second sides of the first and second linear portions in combination with other elements of claim 21.
In addition, a closest prior art, Mushiga et al. (US 2020/0219896), discloses patterning a substrate 8 (Fig. 1A, paragraph 0093) to form an active region 12 (Fig. 1A, paragraph 0092) protruding from a top surface of the substrate 8 (Fig. 1A), the active region 12 (Fig. 1A) having at least one ring structure (see paragraph 0092, wherein “Each semiconductor pillar structure 12 can have the shape of a cylinder having a circular or elliptical horizontal cross-sectional shape, or may have the shape of a frustum”); and forming a first gate structure (third 46 from the bottom of Fig. 15, paragraph 0130) and a second gate structure (second 46 from the top of Fig. 15, paragraph 0130) over the substrate (4 and 6 in Fig. 15) and crossing the active region 12 (Fig. 15) but fails to disclose a sidewall of the active region includes a (010) crystal plane, a (110) crystal plane, and a (100) crystal plane; and wherein the first gate structure is in contact with the (010) crystal plane, the (110) crystal plane, and the (100) crystal plane of the sidewall of the active region. Additionally, the prior art does not teach or suggest a method, comprising: a sidewall of the active region includes a (010) crystal plane, a (110) crystal plane, and a (100) crystal plane; and wherein the first gate structure is in contact with the (010) crystal plane, the (110) crystal plane, and the (100) crystal plane of the sidewall of the active region in combination with other elements of claim 31.

A closest prior art, Mushiga et al. (US 2020/0219896), discloses a method, comprising: patterning a substrate 8 (Fig. 1A, paragraph 0093) to form an active region 12 (Fig. 1A, paragraph 0092) protruding from a top surface of the substrate 8 (Fig. 1A), the active region 12 (Fig. 1A) having at least one ring structure (see paragraph 0092, wherein “Each semiconductor pillar structure 12 can have the shape of a cylinder having a circular or elliptical horizontal cross-sectional shape, or may have the shape of a frustum”); forming a first gate structure (third 46 from the bottom of Fig. 15, paragraph 0130) and a second gate structure (second 46 from the top of Fig. 15, paragraph 0130) over the substrate (4 and 6 in Fig. 15) and crossing the active region 12 (Fig. 15); and forming a first word line (left 86 in Fig. 15, paragraph 0171) and a second word line (right 86 in Fig. 15, paragraph 0171) electrically connected to the first gate structure (third 46 from the bottom of Fig. 15, paragraph 0130) and the second gate structure (second 46 from the top of Fig. 15, paragraph 0130), respectively but fails to teach when viewed from above, the ring structure has a first linear portion, a second linear portion, a first curved portion, and a second curved portion, the first curved portion connects first sides of the first and second linear portions, and the second curved portion connects second sides of the first and second linear portions as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-30 depend on claim 21.
In addition, a closest prior art, Mushiga et al. (US 2020/0219896), discloses a method, comprising: patterning a substrate 8 (Fig. 1A, paragraph 0093) to form an active region 12 (Fig. 1A, paragraph 0092) protruding from a top surface of the substrate 8 (Fig. 1A), the active region 12 (Fig. 1A) having at least one ring structure (see paragraph 0092, wherein “Each semiconductor pillar structure 12 can have the shape of a cylinder having a circular or elliptical horizontal cross-sectional shape, or may have the shape of a frustum”); forming a first gate structure (third 46 from the bottom of Fig. 15, paragraph 0130) and a second gate structure (second 46 from the top of Fig. 15, paragraph 0130) over the substrate (4 and 6 in Fig. 15) and crossing the active region 12 (Fig. 15); forming a first word line (left 86 in Fig. 15, paragraph 0171) and a second word line (right 86 in Fig. 15, paragraph 0171) electrically connected to the first gate structure (third 46 from the bottom of Fig. 15, paragraph 0130) and the second gate structure (second 46 from the top of Fig. 15, paragraph 0130), respectively but fails to teach a sidewall of the active region includes a (010) crystal plane, a (110) crystal plane, and a (100) crystal plane; and wherein the first gate structure is in contact with the (010) crystal plane, the (110) crystal plane, and the (100) crystal plane of the sidewall of the active region as the context of claim 31. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 32-35 depend on claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813